NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSCAR ANTONIO RODRIGUEZ-                         No.   17-70037
ARTERO,
                                                 Agency No. A206-086-902
                Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Oscar Antonio Rodriguez-Artero, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum and withholding of removal. Our jurisdiction is governed


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.

      The BIA found that Rodriguez-Artero’s proposed social group of

Salvadorian bus drivers was not cognizable. In his appeal to this court, Rodriguez-

Artero raises only arguments about the cognizability of the social group of former

El Salvadorian bus drivers. We lack jurisdiction to consider Rodriguez-Artero’s

newly proposed social group because he did not raise it in his appeal to the BIA.

Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (petitioner exhausts “only

those issues he raised and argued in his brief before the BIA”). Apart from

proposing a new social group, Rodriguez-Artero does not otherwise challenge the

BIA’s dispositive cognizability finding. See Martinez-Serrano v. INS, 94 F.3d
1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a party's

opening brief are waived). Thus, we deny the petition as to Rodriguez-Artero’s

asylum and withholding claims.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                   17-70037